                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                  Case No.: 2:17-CV-00177-CCC-MF
IQVTA, INC. and IMS SOFTWARE
SERVICES, LTD,

       Plaintiffs! Counterclaim Defendants,

vs.                                                ORDER & OPINION OF THE SPECIAL
                                                              MASTER
VEEVA SYSTEMS, INC.,

       DefendanV Counterclaim Plaintiff.




       This matter comes before the Special Master on Defendant-Counterclaim Plaintiff Veeva

Systems, Inc.’s (“Veeva”) motion to overrule Plaintiffs-Counterclaim Defendants IQVIA, Inc.

and IMS Software Services, LTD’s, (collectively “IQVIA”) assertion of privilege over

documents subpoenaed from Ernst & Young LLP (“EY”). After considering the submissions of

the parties, based upon the following, it is the opinion of the Special Master that Veeva’s motion

to overrule IQVIA’s assertion of privilege over documents subpoenaed from EY is GRANTED.

                                         DISCUSSION

       Background
       Prior to the commencement of litigation in this matter, clients of IQVIA asked it to

license certain IQVIA data to Veeva for use by Veeva in its Master Data Management (“MDM”)

offering. Veeva had data offerings in the market and in development that competed with IQVIA

data. In light of this, Vceva provided IQVIA with various assurances that IQVIA data would not

be used by Veeva to improve Veeva’s offerings. EY was subsequently retained by IQVIA “to

evaluate the various assurances made by Veeva that (1) IMS Health reference data could be used
in Veeva’s MDM offering without risk that IMS Health reference data would be used,

intentionally or inadvertently, to improve Vccva’s own competing reference data offerings, and

(2) these assurances are capable of confirmation with an audit of reasonable scope and cost.”

TQVIA intended to “use the information from the EY assessment to determine whether the

assurances could be confirmed and serve as a basis for INS Health to license its reference data to

Veeva for use in Vccva’s MDM offering.”

       EY prepared a Statement of Work for Third Party Access Agreement Compliance

Services dated August 10, 2015. The Scope of Service provided that EY would review IQVIA’s

Service Providers’ compliance with the terms of its Third Party Access Agreement between

IQVIA and the Service Provider, including: (1) review the terms of the pre-selected TPAs; (2)

review the terms of the pre-selected Client Project Confirmations; (3) review Service Providers’

offerings, including Service Providers’ Master Data Management offering and offerings that

utilize reference data; (4) identify and analyze the relevant IME Products and Services supplied

to Clients; (5) identify and analyze the relevant IMS Products and Services supplied to Service

Provider under the terms of the TPAs and CPCs, or obtained by the Service Providers from

Clients or otherwise; (6) review the Service Providers’ process and procedures that may include

the delivery, storage, usage, security and disposition of the identified IMS Products and Services,

including Service Providers’ production, staging and testing environments; (7) assess and

document the process and procedures designed to protect IMS’s intellectual property rights in the

identified IMS Products and Services, including IMS data intended to enhance, improve, update,

validate, create, develop, or benchmark any Service Provider data, product or offerings; and (8)

identify examples of non-compliance with the terms of the TPAs and CPC in connection with the

delivery, storage, usage, security or disposition of the IMS Products and Services.



                                                 2
       With respect to the legal nature of the Scope of Service, the Statement of Vork provides:

“Although we have made no independent inquiry or determination with respect thereto, we

acknowledge your belief that any services and reports provided by EY, or any portions of such

reports..., are or may be protected from disclosure by the attorney-client privilege, work product

protection, or both.” In the Limitation on Scope of Work section, it provides: “None of the

Services or any Reports will constitute any legal opinion or advice.”

       Veeva and IQVIA subsequently entercd into a Factual Findings & Reimbursement

Agreement wherein Veeva agreed to pay for 50% of the aggregate amount of the final invoice

for EY’s assessment of Veeva’s assurances. In exchange, at the conclusion of the EY

assessment, Vecva was to receive a full written copy of the factual findings that included all facts

and observations gathered in the course of the audit but did not include any IQVIA confidential

infomrntion, recommendations or advice provided to TQVIA by EY.

        IQVIA subsequently filed a Complaint on January 10, 2017. In April 2018, Veeva

subpoenaed EY seeking documents related to EY’s audit of Vceva. These requests included: (I)

documents related to IQVTA and EY’s discussions of a possible audit of Veeva, including but not

limited to, any discussion or negotiation of the scope of work, plans for contemplated or actual

subject matter of an audit, instructions relating to the analysis or conclusions to be included, fees

for the work, Lime to perform work, topics to pursue, goals, parameters, and further guidance; (2)

documents relating to BY’s audit of Veeva, including any notes, emails, reports, summaries,

records of phone calls, messages, and any communications between EY and IQVIA regarding

the results of BY’s audit: (3) any engagement letters, scope of work, retention letters, fee

schedules, or other documents governing IQVIA and EY’s relationship; and (4) documents and

communications relating to or concerning IQVIA’s repose to BY’s audit of Veeva. IQVIA



                                                  3
subsequently claimed privilege over a number of the documents. According to its February 15,

2019, Amended Privilege Log, IQViA claims attorney-client privilege over 1,411 withheld

documents and 893 redacted documents.

        Arguments
        Veeva
        Veeva argues that IQVIA’s privilege assertions over these documents is improper as

these documents do not involve communications between IQVIA and its in house counsel, but

rather involve a third party, EY. Veeva does not believe EY was retained to assist IQVIA

lawyers in rendering legal advice, but rather was commissioned to perform the Veeva assessment

as a business project desigued to help IQVIA make a busincss decision with respect to

information obtained from internal Veeva systems. Veeva believes that in all instances, IQVIA’s

in-house counsel was acting in a business role. Veeva thus argues that BY’s work was squarely

in the business arena and that communications are not protected from disclosure by attorney-

client privilege.

        Veeva further argues that the Koval exception only applies when a client’s attorneys need

a third party to translate or interpret information central to the provision of legal advice and that

the third party’s role must he to facilitate communication between the attorney and client. Veeva

argues that the narrow Koval exception does not apply in this matter because EY was analyzing

Veeva’s information, not information possessed by IQVIA. Since EY was not putting

information gained from IQVIA into usable form for their attorneys to render legal advice,

Veeva argues the Koval exception cannot apply.

        Veeva finally argues that regardless of the merits of IQVIA’s privilege claim, IQVIA’s

offensive use of the EY assessment in its Complaint and throughout its case means that IQV1A

has waived privilege over the subject matter under the sword and shield doctrine.

                                                  4
       IQVIA
       JQVTA argues that attorney-client privilege protects IQVIA’s in-house counsel’s

communications with BY because the documents were intended to be confidential, the work was

performed for a predominately legal purpose, and the work was necessary for IQVIA’s counsel’s

provision of legal advice.

       IQVIA points to the Statement of Work, which makes clear that EY was to treat

communications, work product and documentation relating the BY’s services as confidential.

TQVIA also highlights the fact that the Factual Findings & Reimbursement Agreement made

clear that Veeva was not entitled to receive work product prepared at the direction of IQVIA,

ikmded by IQVIA, or reflecting the work product of its auditors beyond the fact finding.

       IQVIA further argues that the communications at issue were made for a predominately

legal purpose and that incidental requests for business advice do not vitiate the attorney-client

privilege. IQVTA argues that the Koval standard is satisfied here as TQVIA retained BY for

insight necessary to address a legal problem regarding how to protect its intellectual property.

IQVIA explains that under its TPA program, IQVIA’s in-house counsel drafts TPA agreements

that (I) allow its clients to share certain data licensed from IQVIA with the clients’ other vendors

for certain purposes; and (2) include restrictions and conditions designed to prevent third-parties

from misappropriating or misusing the data to which TQVIA has agreed to give them access.

IQVTA argues that EY’s role was critical in allowing IQVTA’s in-house counsel to evaluate

whether changes, if any, were required to its TPA agreements to ensure that IQVIA’s intellectual

property would be safe.

        IQVIA argues that BY was hired for its technical expertise in analyzing and translating

complex technical systems and processes into something that IQVIA’s counsel could read,

understand, and use to offer TQVIA legal advice. IQVIA ffirther argues that it is not the law in

                                                 5
this Circuit that because the focus of EY’s work was Veeva’s systems and related processes

rather than IQVIA’s own information, EY could not have been acting as an interpreter or

translator.

        Opinion

        At the outset, the Special Master notes that Veeva has not alleged inadequacy with

IQVIA’s privilege log and the parties have not provided document-by-document arguments

concerning IQVIA’s assertion of privilege over the documents at issue. Rather, Veeva’s

arguments challenge the application of the attorney-client privilege to these documents as a

whole, As such, the parties have not requested and the Special Master has not required IQVIA to

produce each document for in camera      review.


        The attorney-client privilege protects (1) communications (2) between “privileged

persons” (3) made in confidcnce (4) intended to receive or give legal assistance. In re Thieglobe

Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007), as amended (Oct. 12, 2007) (quoting

Restatement (Third) of the Law Governing Lawyers            §   68 (2000)). “Privileged persons”   are   the

client, the attorney, and “any of their agents that help facilitate attorney-client communications

or the legal representation.” Id. (citing to   §   70 of the Restatement). The purpose of the privilege

is to encourage “ftill and ftank” communication between the client and attorney. Id., at 360

(quoting Upjohn Co. v United States, 449 U.S. 383, 389, 101 S.Ct. 677,66 L.Ed.2d 584 (1981)).

        The   party   asserting the privilege bears the burden of proving that it applies. See In re

Grand Jury, 705 F.3d 133, 160 (3d Cir. 2012) (citing to In re Grand July Empanelled Februaiy

14, 1978, 603 F.2d 469, 474 (3d Cir. 1979) (alterations omitted) (quoting United States v.

Landof 591 F.2d 36, 38 (9th Cir. 1978)). A party asserting waiver of the privilege bears the




                                                      6
burden of proving the waiver. See Sampson v. Sch. Dist. of Lancaster, 262 F.R.D. 469, 478—79

(ED. Pa. 2008).

       Although there is no accountant-client privilege, see Couch v. United States, 409 U.s.

322, 334, 93 S.Ct. 611, 34 L.Ed.2d 548 (1973), the attorney-client privilege may attach to

communications with an accountant “where the client, or the client’s attorney, retains an

accountant for the purpose of obtaining or providing legal advice.” See United Slates v. Antolini,

271 Fed.Appx. 268, 271 n. 1 (citing United States v. Kovel, 296 F.2d 918, 922 (2nd Cir. 1961)).

“What is vital to thc privilege is that the communication be made in confidence for the purpose

of obtaining legal advice from the lawyer. If what is sought is not legal advice but only

accounting service   .   .   .   or if the advice sought is the accountant’s rather than the lawyer’s, no

privilege exists.” United Slates v. Kovel, 296 F.2d 918, 922 (2d Cir. 1961) (citations omitted).

The critical inquiry, as noted above, is whether a communication involving a third party acting as

an agent of the attorney was made for a legal purpose. Kovel, 296 F.2d at 922. “If the third party

consultant is involved in the giving of legal advice, the privilege obtains.” In re CV Therapeutics,

2006 WL 1699536, at *6 (citing SrnithKline, 232 F.R.D. at 476—77).

       While the Third Circuit has adopted the Kovel approach, it has been loadi to construe the

privilege broadly and has viewed what assists an attorney in rendering legal advice narrowly. See

United States v. Rod/nyc!? International, 897 F.2d 1255. 1264 (3d Cir. 1990) (holding and quoting

from Kovel, “most vital to the privilege is that the communication be made in confidence for the

purpose of obtaining legal advice from the lawyer.”); but see In re G—I Holdings, Inc, 218

F.R.D. 428, 435 (D.N.J. 2004) (holding that Kovel does not protect all third party communication

“necessary to assist the lawyer in rendering legal service to the client,” and rejecting “findings of

an attorney-client privilege based [solely] on the necessity or value of the provided assistance”



                                                        7
but rather adopting a requirement that the third-party be acting as a “translator or interpreter of

client communications.”). Continuing in that narrow tone, “[t]he privilege does not apply merely

because a statement was uttered by or to an attorney (or an attorney’s agent). Nor does it attach

simply because a statement conveys advice that is legal in nature.” [(PD Labs., Inc. v. Clorox

Co., 202 F,R.D. 410, 414 (D.N.J. 2001) (citing Westinghouse Elec. Corp., 951 F.2d at 1423—24).

Rather, “the privilege extends to ‘only those disclosures-necessary to obtain informed legal

advice-which might not have been made absent the privilege.” Id.

       As the Supreme Court has recognized, however, “the administration of the privilege in

the ease of corporations presents               ...   special problems.” Commodity Futures Trading Comm ‘n v.

Weintraub, 471 U.S. 343, 348, 105 S.Ct. 1986, 85 L.Ed.2d 372 (1985)). “Communications which

relate to business rather than legal matters do not fall within the protection of the privilege.”

Leonen v. Johns—Manvilk’, 135 F.R.D. 94, 98 (D.N.J. 1990); see also Coleman v. Am. Broad.

Co., 106 F.R.D. 201, 205 (D.D.C. 1985). Therefore, the general rule is that “while legal advice

given to a client by an attorney is protected by the privilege, business advice generally is not.” In

re Nat ‘1 Smelting of New Jersey, inc. Bondholders’ Litig., No. 84—3199, 1989 U.S. Dist. LEXIS

16962, at * 18 (D.N.J. Juno 29, 1989) (citation omitted); see also Claude P. Bamberger In! ‘I, Inc.

i   Rohm & Haas Co., No. 96—1041, 1997 WL 33768546, at *2 (D.N.J. Aug. 12, 1997)

(“Business and personal advice are not protected by the privilege                         (citing United States v.

Davis, 636 F.2d 1028, 1044 (5th Cir. 1981))).

        Given that “legal advice is often intimately intertwined with and difficult to distinguish

from business advice   .   .   .   .   [andj [bjecause it is often too difficult, impractical and unrealistic to

compartmentalize whether certain advice given to a client is legal in nature or business in nature

in the context of a complicated.            .   .   transaction, the policy behind the attorney-client privilege is



                                                                8
best upheld where the attorney-client relationship is predominantly for the purpose of rendering

legal services.” Louisiana Mien. Police Employees RCL Sys. v. Sealed Air Corp., 253 F.R.D. 300,

306 (D.N.J. 2008) (citations and quotations omitted). The party claiming privilege “should

demonstrate that the communication would not have been made but for the client’s need for legal

advice or services” Sealed Air Corp., 253 F.R.D. at 306 (citing Leonen v. Johns-Manville, 135

F.R.D. 94, 99 (DN.J. 1990)).

       In the instant matter, the Special Master must determine whether any attorney-client

privilege that existed between IQVIA and IQVIA’s in-house cotLnsel transferred to and protected

communications between BY and IQVIA, internal communications betwecn EY staff; and

documents preparcd by EY diring EY’s assessment of Veeva’s processes and systems.

       Based on the record, BY was hired by IQVIA to assess Veeva’s systems and processes in

order to provide its professional opinions as to the assurances made by Veeva that IQVIA data

would be safe in Veeva’s MDM system and would not be used by Veeva to improve its own data

offerings. The Scope of Service indicates that while BY was providing services for the provision

of legal advice by the TQVIA legal department, the professional conclusion regarding Vccva’s

assurances being sought was that of BY’s not IQVIA’s legal team. As such, the advice being

sought from the Veeva assessment was that of BY’s rather than IQVIA’s in-house legal team and

thus no privilege exists. See Kovel, 296 F.2d at 922.

       Additionally, it is the opinion of the Special Master that the Veeva assessment served a

predominately busincss purpose. While the audit may also have supported IQVIA’s thinking on

how ii would procced with the licensing of IQVIA reference data to Veeva for master data

management purposes under the TPA program and inform IQVJA’s thinking on TPA agreement

terms, the audit was predominantly for business purposes, not legal purposes. The primary



                                                 9
purpose of the audit was to determine the accuracy of Veeva’s assurances that IQVIA reference

data could be used in Veeva’s MDM offering without risk that IQVTA’s data would be used by

Veeva to improve its own offerings. Thus the audit was intended to inform IQVIA’s business

decision on whether or not to allow Veeva to use its reference data in Veeva’s MDM offering.

While licensing of this data and TPA agreements are intimately intertwined with and difficult to

distinguish from the business purposes of the EY audit, here, the EY assessment would not have

been undertaken but for IQVIA’s need to make a business determination as to whether, at the

request of IQYIA’s clients, IQVIA would allow its clients to share certain data licensed from

TQVIA with Veeva for use by Veeva in its MDM offering. While this generally involves

cvaiuation of TPA agreements and licensing protections, it does not change thc fact that the

central purpose of the undertaking was business in nature. EY was chiefly engaged to assess the

assurances made by Veeva regarding its protection of TQVIA data. That the information obtained

from EY’s assessment of Veeva might inform IQVIA’s decision on whether its ‘EPA agreements

were sufficient does not transform the purpose of the EY audit into a predominately legal one

and thus shield all EY communications from disclosure.

       Furthermore, the Special Master notes that EY was evaluating Veeva’s systems and

processes, not IQVIA’s technical information. The fundamental purpose of attorney-client

privilege is “to encourage clients to make fill disclosure to their attorneys” Fisher v. United

States, 425 U.S. 391, 403, 96 5.0. 1569, 48 L.Ed.2d 39 (1976). Here, the information being

disclosed and assessed by EY was technical information possessed by Veeva, not IQVIA.

Accordingly it is difficult to imagine how extending attorney-client privilege to the EY

communications related to EY’s assessment of Veeva’s systems and processes would promote

the fundamental purpose of attorney-client privilege. While BY’s assessment of Veeva’s



                                               to
assurances may have been beneficial to IQVIA’s counsel in providing advice to IQVIA, “the

privilege protects communications between a client and an attorney, not communications that

prove important to an attorney’s legal advice to a client.” United States v. Ackert, 169 F.3d 136,

139 (2d Cir, 1999). Therefore, “a communication between an attorney and a third party does not

become shielded by the attorney-client privilege solely because the communication proves

important to the attorney’s ability to represent the client.” Id,

        For the reasons stated herein, the Special Master will order IQVIA to withdraw its

assertion of attorney-client privilege over the disputed BY documents, which Vceva shall be

allowed to obtain from BY.




                                                   DENNIS M. CAVANAUGH, U.S.DJ. (Ret.)
                                                   Special Master


Date: May 13, 2019




                                                   II
